UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6936



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


TROY DONYEL STANSBURY,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
89-434-S)


Submitted:   August 28, 1997         Decided:   September 17, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Donyel Stansbury, Appellant Pro Se. Harvey Ellis Eisenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his "Mo-

tion to Abolish Supervised Release" as frivolous. Our review of the

record discloses that Appellant's claims are without merit. Accord-

ingly, we affirm on the reasoning of the district court. United
States v. Stansbury, No. CR-89-434-S (D. Md. June 30, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2